DAY, J.
1. Where ancestral real estate is conveyed by quitclaim deed, based upon a valuable consideration, and afterwards the same real estate is reconveyed to the person who first conveyed it, and the deed of reconveyance recites a valuable consideration, the title thereby conveyed becomes one of purchase and the same loses its ancestral quality.
2. Where a will contains two residuary clauses and an examination of the entire will discloses an intention that the second residuary clause should operate on the happening of a contingency, which has transpired since the execution of the will, effect will be given to the intention thus expressed and the second residuary clause will control.
3. Where a testatrix dies intestate as to certain ancestral real estate, leaving no husband or children, or their representatives, but is survived by nephews and nieces, children of brothers and sisters of both the whole and the nieces take per capita, and the great nephews and great pieces take per stirpes. (Ewers v. Follin, 9 Ohio St. 327.)
Judgment modified and affirmed as modified.
Marshall, C. J., Robinson, Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.